UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-7452



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ELIZABETH MURDEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-98-83)


Submitted:   November 29, 2001          Decided:     December 10, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elizabeth Murden, Appellant Pro Se. Darryl James Mitchell, Special
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elizabeth W. Murden appeals from the district court’s order

denying her request to revoke or amend her sentence.    We have re-

viewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     United States v. Murden, No. CR-98-83 (E.D. Va.

filed July 11, 2001; entered July 12, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2